 



EXHIBIT 10.3
AMENDMENT NO. 3
to the
AMENDED AND RESTATED OPERATING AGREEMENT
of
AMERICAN PROCESSING COMPANY, LLC
     THIS AMENDMENT NO. 3 (this “Amendment”) to that certain Amended and
Restated Operating Agreement, dated as of March 14, 2006, as amended by that
certain Amendment No. 1 to the Amended and Restated Operating Agreement, dated
as of January 9, 2007 and that certain Amendment No. 2 to the Amended and
Restated Operating Agreement, dated as of November 30, 2007 (the “Operating
Agreement”), of American Processing Company, LLC, a Michigan limited liability
company (the “Company”), is made and entered into to be effective for all
purposes as of February 21, 2008, by and among the Company, the Manager and the
Members listed on the signature page hereto. Capitalized terms used but not
otherwise defined herein shall have meanings specified in the Operating
Agreement.
RECITALS
     A. On February 1, 2008, Trott & Trott transferred all of its 95,000 Common
Units to APC Investments, LLC, a Michigan limited liability company (“APCI”),
and, upon the consummation of such transfer (the “Trott Transfer”), APCI became
a Substituted Member of the Company.
     B. On January 21, 2008, the Manager sent a Call Notice to each Member (the
“W&G Notice”) whereby the Manager requested that each Member contribute to the
capital of the Company its pro rata share of an amount equal to $13,000,000,
which such amount was being raised in connection with the purchase by the
Company of the mortgage default processing assets of Wilford & Geske, a
Minnesota professional association.
     C. APCI and Dolan have elected to make capital contributions to the Company
in connection with the W&G Notice and Dolan has agreed to make an additional
contribution to the Company in the amount equal to Feiwell & Hannoy’s Optional
Capital Contribution Amount set forth in the W&G Notice.
     D. Pursuant to Section 10.4 of the Operating Agreement, the Manager and a
Supermajority-in-Interest of the Members have agreed to amend the terms of the
Operating Agreement as provided in this Amendment in order to reflect (1) the
Trott Transfer and the admission of APCI as a Substituted Member and (2) the
additional Common Units issued to APCI and Dolan in connection with the
additional capital contributions made by such Members and described above.
AGREEMENT
1. AMENDMENT
     1.1 The definition of “Trott & Trott” in Article I of the Operating
Agreement is hereby amended and restated in its entirety as follows:

1



--------------------------------------------------------------------------------



 



     “Trott & Trott” means APC Investments, LLC, a Michigan limited liability
company.
     1.2 Exhibit A of the Operating Agreement is hereby replaced with Exhibit A
attached hereto.
2. REFERENCE TO AND EFFECT ON THE OPERATING AGREEMENT
     2.1 Each reference in the Operating Agreement to “this Agreement”,
“hereunder”, “hereof”, "herein”, or words of like import shall mean and be a
reference to the Operating Agreement as amended hereby.
     2.2 Except as specifically amended above, the Operating Agreement shall
remain in full force and effect and is hereby ratified and confirmed.
3. MISCELLANEOUS
     3.1 This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument. In accordance with the
Operating Agreement, this Amendment shall be effective upon execution by the
Company, the Manger and a Supermajority-in-Interest of the Members. This
Amendment, to the extent signed and delivered by means of a facsimile machine or
other electronic transmission (including transmission in portable document
format by electronic mail), shall be treated in all manner and respects and for
all purposes as an original agreement and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto, each other party hereto shall
re-execute original forms hereof and deliver them to all other parties, except
that the failure of any party to comply with such a request shall not render
this Amendment invalid or unenforceable. No party hereto shall raise the use of
a facsimile machine or other electronic transmission to deliver a signature, or
the fact that any signature was transmitted or communicated through the use of a
facsimile machine or other electronic transmission, as a defense to the
formation or enforceability of a contract and each such party forever waives any
such defense.
     3.2 Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
     3.3 Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Amendment and the consummation of the transactions contemplated hereby.
     3.4 The language used in this Amendment will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

2



--------------------------------------------------------------------------------



 



     3.5 If and to the extent there are any inconsistencies between the
Operating Agreement and this Amendment, the terms of this Amendment shall
control.
[Remainder of Page Intentionally Left Blank.
Signature Pages Follow.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first written above.

                  COMPANY:    
 
                AMERICAN PROCESSING COMPANY, LLC    
 
           
 
  By:   DOLAN APC LLC    
 
  Its:   Manager    
 
           
 
  By:   /s/ Scott J. Pollei    
 
                Name: Scott J. Pollei         Its: Vice President    
 
                MANAGER:    
 
                DOLAN APC LLC    
 
           
 
  By:   /s/ Scott J. Pollei    
 
                Name: Scott J. Pollei         Its: Vice President    
 
                MEMBERS:    
 
                DOLAN APC LLC    
 
           
 
  By:   /s/ Scott J. Pollei    
 
                Name: Scott J. Pollei         Its: Vice President    
 
                APC INVESTMENTS, LLC    
 
           
 
  By:   /s/ David A. Trott    
 
                Name: David A. Trott         Its: Manager    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
List of Members, Capital Contributions, Capital Accounts
Common Units and Participating Percentages

                  Name, Address, Phone and Fax of Member   Common Units  
Participating Percentage
Dolan APC, LLC
               
c/o Dolan Media Company
               
1200 Baker Building
               
706 Second Avenue South
               
Minneapolis, Minnesota 55402
               
Phone: (612) 317-9425
               
Fax: (612) 317-9434
               
Attention: James P. Dolan
    1,027,823       88.890 %
 
               
APC Investments, LLC
               
31440 Northwestern Highway
               
Suite 200
               
Farmington Hills, MI 48334
               
Phone: (248) 642-2515
               
Fax: (248) 642-3628
               
Attention: David A. Trott
    104,905       9.073 %
 
               
Feiwell & Hannoy Professional
               
Corporation
               
251 North Illinois Street,
               
Suite 1700
               
Indianapolis, Indiana 46204
               
Phone: (317) 237-2727
               
Fax: (317) 237-2722
               
Attention: Douglas Hannoy and
               
Michael Feiwell
    23,560       2.038 %
 
               
 
               
TOTAL:
    1,156,288       100.000 %

5